United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-4292
                                   ___________

Jack R. Hammack; Shirley O.             *
Hammack,                                *
                                        *
           Plaintiffs - Appellees,      * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Cadiz Land Company, Inc.,               *      [UNPUBLISHED]
                                        *
           Defendant - Appellant.       *
                                   ___________

                          Submitted: June 18, 1998
                              Filed: June 26, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Jack R. and Shirley O. Hammack filed the instant diversity action against Cadiz
Land Company, Inc. (Cadiz), and numerous others, asserting state law claims for
common law fraud and negligent misrepresentation in connection with the sale and
management of certain property the Hammacks purchased from Cadiz&s corporate
predecessor. Cadiz moved for summary judgment, asserting, among other things, that
the action was barred by two settlement agreements the Hammacks had executed with
Cadiz&s predecessor. The Hammacks later moved under Federal Rule of Civil
Procedure 41(a)(2) to voluntarily dismiss Cadiz with prejudice; Cadiz, in turn, moved




                                         -2-
for an award of attorney&s fees and non-taxable costs, asserting that it was entitled to
a fee award under the prior settlement agreements. The district court1 granted the
Hammacks& motion to dismiss Cadiz with prejudice; denied Cadiz&s motions for
attorney&s fees, non-taxable costs, and sanctions; and denied Cadiz’s summary
judgment motion as moot. Cadiz appeals that portion of the court&s order denying its
request for fees and costs.

       In a diversity case, we follow state law regarding the award of attorney&s fees,
absent conflict with a federal statute or court rule. See Lamb Eng&g & Constr. Co. v.
Nebraska Pub. Power Dist., 103 F.3d 1422, 1434 (8th Cir. 1997). Missouri law
permits an award of attorney&s fees that is authorized by contract. See Skyles v. Burge,
830 S.W.2d 497, 499 (Mo. App. 1992) (describing bases under Missouri law for
recovery of attorney&s fees). However, we have carefully examined the relevant
provisions of the settlement agreements and agree with the district court that they do
not authorize an award of attorney&s fees to Cadiz as a result of the voluntary dismissal
of the Hammacks’ claims with prejudice. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.

                                          -3-